Case 3:20-cv-00741-JWD-EWD                         Document 1-1              11/02/20 Page 1 of 4




  TINADEVALL                                              DOCKET NO.:             SECT..
                                    Vii'.. - ''■          -iiRD JUDICIAL DISTRICT COURT
  VERSUS         \gsoi^                                   PARISH OF ASCENSION

   WAL-MART STORES, L.L.C.                                STATE OF LOUISIANA
                                                                        D1VtS>"0N"A
                                    PPTtTmiM FOR DAMAGES


            NOW INTO COURT, tlirough undersigned counsel, comes PlainlifT, TINA DEVALL, a
   resident of the full age of majoritj- of Ascension Parish, State of Louisiana, who respectfully
   represents;

                                                     1.


            Made defendants herein are the following:

                          WAL-MART STORES, L.L.C., (hereinafter "WAL-MART"), or
                          in the alternative, an affiliate thereof, upon information and belief,
                          a foreign corporation, authorized to do and doing business in the
                          State of Louisiana, with its agent for service of process being CT
                          Corporation System, 5615 Corporate Boulevard, Suite 4003, Baton
                          Rouge, Louisiana, 70808,
                                                    2.


            At    all   material    times, Defendant, WAL-MART           LOUISIANA,         L.L.C. was
   the owner and/or custodian of WAL-MART, Store Number 5056, located at 17585 Airline
   Highway, Prairieville, Louisiana 70769 ("premises"), as well as the owner and/or custodian of
   all contents located on said premises.

                                                    3.
            WAL-MART LOUISIANA, L.L.C. and Its employees had custody ajid control and
   maintained WAL-MART, Store Number 5056.

                                                     4.


            On or about March 27, 2019, Petitioner, TINA DEVALL was a patron on the premises of
   WAL-MART, Store Number 5056, located at 17585 Airline Highway, Prairieville, Louisiana
   70769.

                                                     5.


            At or about the time and place alleged above, Petitioner was walking down an aisle in the
   candy section at WAL-MART.
                                                                                                         EXHIBIT
                                                      1


                                                                                                         A
Case 3:20-cv-00741-JWD-EWD                              Document 1-1             11/02/20 Page 2 of 4




                                                        6.


          Petitioner slipped and fell in a liquid substance on the floor of WAL-MART.

                                                        7.


          At all material times, WAL-MART, through the actions of its employees, had actual or

   constructive knowledge of the liquid substance on the floor.

                                                        8.


          Petitioner never saw or noticed the substance on the floor before her foot came in contact

   with the substance.

                                                        9.


          The presence of a liquid substance on the floor at WAL-MART presented an unreasonable


   risk of harm to patrons, such as Petitioner.


                                                        10.



          The risk of harm was reasonably foreseeable to WAL-MART.



                                                        II.



           WAL-MART failed to exercise reasonable care in light of their knowledge of the

   hazardous condition that caused the damage alleged herein.


                                                        12.


          This incident was caused by the fault of the Defendant, WAL-MART, in the following"

   non-exclusive respects:


           a.     By failing to maintain their premises in a safe condition;


          b.      By failing to warn Petitioner of the unsafe condition;

          c.      Failing    to   take   preventative    measures   to   guard   against   dangers   created


          unreasonably dangerous and/or hazardous conditions of its premises;

          d.      By failing to inspect the area and/or to remove such hazards;


          e.      By failing to prevent plaintiff from entering into what defendant knew or should


           have known was an unsafe area;


           f.      Failing to exercise the degree of care required under the circumstances;


           g-     Failing to properly train and/or supervise its employees;




                                                         2
Case 3:20-cv-00741-JWD-EWD                            Document 1-1          11/02/20 Page 3 of 4




         h.       Failing to have proper policies, procedures, and plans in place to address such


         hazards and/or Failing to Follow such policies, procedures, and plans; and

         F.       Other acts of negligence that were the cause oF this incident and will be shown at

         the trial of this matter.

                                                      13.


         At all times material and relevant herein, Plaintiff, TINA DEVALL, proceeded in a prudent

  manner and was Free From Fault and negligence and in no way contributed to the fall and her injuries

   and damages.

                                                      14.


         Alternatively, Defendant, WAL-MART, had actual or constructive notice of the hazardous


  condition as it existed for such a period of time that it would have been discovered in the exercise

  of reasonable care.

                                                      15.


         As a result of this slip and Fall, TINA DEVALL has sustained the Following non-exclusive

  elements of damages:

         a.       Physical pain and suffering (past and Future);


         b.       Mental anguish (past and future);


         c.       Loss of enjoyment of life (past and Future);


         d.       Disfigurement and disability;

         e.       Medical Expenses (past and future);


         f.       Lost Wages/Earnings (past and Future);


         8-       Loss of earning capacity;


         h.       Other elements of damages developed during discover)' and/or demonstrated with


                  particularity at the trial of this matter.

                                                      16.


                     Plaintiff, TINA DEVALL, requests trial by jury on all issues.




         WHEREFORE. Petitioner, TINA DEVALL, prays that Defendant, be duly served with a

  copy of the foregoing petition, and after being cited to appear and answer same, and after lapse of

  all legal delays and due proceedings, there be a judgment herein in favor of TINA DEVALL and

   against Defendant, WAL-MART STORES, L.L.C., for all items of special damages incurred by



                                                       3
Case 3:20-cv-00741-JWD-EWD                         Document 1-1              11/02/20 Page 4 of 4




   Petitioner and such general damages as are reasonable in the premises, together with legal interest

   from the date of the judicial demand until paid, all costs of this proceeding, and all such other and

   equitable relief to which Petitioner may be entitled.




                                                 Respectfully Submitted:



                                                DUDLEY DeBOSIER, P.L.C.



                                                 by -,ry
                                                 LA UREN CAVALIER, BaH^H"N^37987                   ^
                                                 1075 Government, St.
                                                 Baton Rouge, Louisiana 70802
                                                 Telephone:       (225) 478-4242
                                                 Facsimile:   '   (225)478-4292
                                                 Counselfor Plain/iff, TINA DEVALL




   PLEASE SERVE:


  WAL-M ART STORES, L.L.C.
  Through its agent for service of process
  CT Corporation System
  56 1 5 Corporate Boulevard, Suite 400B
  Baton Rouge, Louisiana 70808




                                                           A T        CO

                                                           Deputy ClerW& Recorder
                                                           ASCENSION PARISH              L \h }Wln




                                                   4
